



Exhibit 10.13


logo2a07.jpg [logo2a07.jpg]

--------------------------------------------------------------------------------





May 28, 2014


Charles J. (CJ) Prober
Via email


Dear CJ,


We are pleased to offer you a position with GoPro, Inc. (the "Company"), as
Senior Vice President of Software and Services reporting to me. If you decide to
join us, you will receive an annual salary of $300,000, which will be paid
semi-monthly on the 15th and last day of the month in accordance with the
Company's normal payroll procedures. You will also be eligible for the Executive
Bonus Plan with a target of up to 75% of your annual salary per year, which will
be paid annually based on company performance and individual objectives.


In addition, you will receive a sign-on bonus of twenty thousand dollars
($20,000) to be paid on the payday following thirty (30) days of employment. If
you resign your employment with the Company within the first year of employment,
you must repay the entire sign-on bonus. By signing below, you agree that the
Company may deduct from your final paycheck the repayment amount to the fullest
extent permitted by law, and if said deduction is insufficient to satisfy the
debt, you agree to pay the remaining balance within 10 (ten) business days
following your resignation.


You will also be eligible to receive certain employee benefits. A list of
current employee benefits will be provided in a Summary of Benefits document.
Eligibility for benefits begins on the first (1st) day of the month following
your first day of employment, with the exception of participating in our 401k
which you will be eligible for on your first day of employment. You should note
that the Company may modify job titles, salaries, commission plans, bonuses and
benefits from time to time as it deems necessary and at its sole discretion.


Subject to approval of the Board or its Compensation and Leadership Committee,
you will be granted an option to purchase 150,000 shares of the Company's Common
Stock. The option will be subject to the terms and conditions applicable to
options granted under the Company's 2010 Equity Incentive Plan or a subsequent
plan (the "Plan"), as described in the Plan and the applicable Stock Option
Agreement which will be made available to you at the time of grant.


The exercise price per share of the Option will be the fair market value of the
option on the grant date. You will vest in 25% of the shares subject to the
Option after 12 months of continuous service, and the balance of the shares
subject to the Option will vest in equal monthly installments over the next 36
months of continuous service, as described in the applicable Stock Option
Agreement.


Upon commencement of employment, and subject to approval of the Company's Board
of Directors, or its Compensation and Leadership Committee, you will also be
entitled and subject to the terms and conditions set out in the accompanying
Change in Control Severance Agreement, once fully executed.


The Company is excited about your joining and looks forward to a beneficial and
productive relationship.


Nevertheless, you should be aware that your employment with the Company is for
no specified period and constitutes at will employment. As a result, you are
free to resign at any time, for any reason or for no reason. Similarly, the
Company is free to conclude its employment relationship with you at any time,
with or without cause, and with or without notice. We request that, in the event
of resignation, you give the Company at least two weeks' notice. Any
modification or change in your at will status may only occur by way of a written
employment agreement signed by you and the Chief Executive Officer of the
Company.







--------------------------------------------------------------------------------





logo2a12.jpg [logo2a12.jpg]


The Company reserves the right to conduct background and reference checks on all
of its potential employees. Your job offer, therefore, is contingent upon
satisfactory verification of your criminal, education, and employment history
and this offer can be rescinded based upon data received in the verification.


For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.


By your signature below, you acknowledge that you have disclosed to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed, and you represent that your signing of this offer and commencement
of employment with the Company will not violate any such agreement. Moreover,
you agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.
Similarly, you agree not to bring any third party confidential information to
the Company, including that of your former employer, and that in performing your
duties for the Company you will not in any way utilize any such information.


As a Company employee, you will be expected to abide by the Company's rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand the Company's rules of conduct which are
included in the Company Handbook.


As a condition of your employment, you are also required to sign and comply with
the Company's standard Employee Invention Assignment and Confidentiality
Agreement which requires, among other provisions, the assignment of patent
rights to any invention made during your employment at the Company, and non­
disclosure of Company proprietary information.


You and the Company agree to submit to mandatory binding arbitration any and all
claims arising out of or related to your employment with the Company and the
termination thereof, including, but not limited to, claims for unpaid wages,
wrongful termination, torts, stock or stock options or other ownership interest
in the Company, and/or discrimination (including harassment) based upon any
federal, state or local ordinance, statute, regulation or constitutional
provision except that each party may, at its, his or her option, seek injunctive
relief in court related to the improper use, disclosure or misappropriation of a
party's proprietary, confidential or trade secret information. All arbitration
hearings shall be conducted in San Mateo County, California. The parties hereby
waive any rights they may have to trial by jury in regard to such claims. This
Agreement does not restrict your right to file administrative claims you may
bring before any government agency where, as a matter of law, the parties may
not restrict the employee's ability to file such claims (including, but not
limited to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted through JAMS before a single neutral arbitrator, in accordance with
the JAMS employment arbitration rules then in effect. The JAMS rules may be
found and reviewed at http://www.jamsadr.com/rules-employment-arbitration. If
you are unable to access these rules, please let me know and I will provide you
with a hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based.


To accept the Company's offer, please sign and date this letter in the space
provided below. This letter, along with any agreements relating to proprietary
rights between you and the Company, set forth the terms of your employment with
the Company and supersede any prior representations or agreements including, but
not limited to, any representations made during your recruitment, interviews or
pre-employment negotiations, whether written or oral. This offer of employment
will terminate if it is not accepted, signed and returned by May 28, 2014. We
would like you start on or before June 2, 2014. Please indicate your start date
below.


We look forward to your favorable reply and to working with you at GoPro.
Sincerely,





--------------------------------------------------------------------------------





logo2a09.jpg [logo2a09.jpg]






/s/ Nina Richardson
Nina Richardson
COO









Agreed to and accepted:


/s/ Charles Prober
 
May 30, 2014
Charles Prober
 
Date
 
 
 
Start Date: June 2, 2014
 
 



    





